Citation Nr: 9915664	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a left shoulder injury.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1955.  

The claims file contains a report of a December 1995 rating 
decision wherein it was determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left shoulder 
disorder.

Th current appeal arose from a June 1996 rating decision by 
the Department of Veterans Affairs (VA) Houston, Texas 
Regional Office (RO).  The RO affirmed its December 1995 
rating decision wherein it determined that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a left shoulder 
disorder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

In a statement dated in July 1995 the veteran contended that 
cervical spondylosis was incurred in service.  This issue has 
been neither procedurally prepared nor certified for 
appellate review and is referred to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In December 1988 the Board issued a decision wherein it 
determined that a new factual basis had not been presented 
upon which predicate a grant of entitlement to service 
connection for a left shoulder disorder.

2.  The evidence added to the record since the December 1988 
decision of the Board bears directly and substantially upon 
the issue at hand, and because it is neither duplicative or 
cumulative, and is significant, it must be considered in 
order to fairly decide the merits of the claim.  

3.  The claim for entitlement to service connection for 
residuals of a left shoulder injury is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the final December 1988 decision 
wherein the Board denied service connection for residuals of 
a left shoulder injury is new and material, and the claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (1998).  

2.  The claim for entitlement to service connection for 
residuals of a left shoulder injury is not well grounded. 
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1966 the Board found that although the veteran 
experienced left shoulder pain in service, a chronic 
musculoskeletal disease was not present during service and 
his pain subsided without residual disability.  It was 
concluded that a chronic disability of the musculoskeletal 
system was not incurred in or aggravated by service, and the 
decision of the Board was that service connection was not 
warranted for tendonitis or other disability of the left 
shoulder.  

The Board decision was based on service records showing 
treatment of the back in June 1954 and the left shoulder in 
September 1955, the veteran's contentions of an injury in 
service with continuing symptomatology, and an examination 
report from a May 1965 VA examination resulting in a 
diagnosis of tendonitis based on findings of shoulder 
crepitation and pain.  The veteran disclosed during the 
examination that his shoulder was treated in 1961 at a VA 
hospital.  That report was not apparently of record.  The 
Board determined that treatment on one occasion, more than 
five years after service, did not meet the requirement of 
continuity.  

The veteran attempted to reopen a claim for entitlement to 
service connection for a left shoulder disorder in April 
1988. 

Based on the evidence of record, including the service 
medical records, the 1965 VA examination report, a VA 
hospital report from March 1969 showing a diagnosis of 
cervical spondylosis, and a 1988 orthopedic clinic report 
showing a diagnosis of arthritis of the acromioclavicular 
joint and complaints of left shoulder pain for 30 years, the 
Board determined in December 1988 that the evidence submitted 
after the 1966 Board decision did not present a new factual 
basis establishing entitlement to service connection for a 
left shoulder disorder.  The Board again considered the 
history of shoulder treatment in 1961, but that report was 
not apparently of record.  The Board concluded that a left 
shoulder disorder, to include arthritis of the left 
acromioclavicular joint, was not incurred in or aggravated by 
active wartime service, and could not be presumed to have 
been incurred in active service.  

The Board found that during military service the veteran was 
treated for left shoulder pain, and that the inservice 
manifestations were acute and transitory and resolved without 
residual disability.  Furthermore, it was found that 
arthritis of the left acromioclavicular joint was not present 
until many years after service.  The additional evidence 
received was deemed cumulative in nature and it was not felt 
that that the evidence demonstrated a chronic left shoulder 
disability of service origin.  

Evidence added to the claims folder after the December 1988 
Board decision included the veteran's written statements and 
hearing testimony, lay statements, VA and private treatment 
records, and additional and duplicate service medical 
records.  

Statements from two shipmates of the veteran, noted to have 
been received in August 1988, were not specifically referred 
to by the RO in its adjudication of the veteran's claim prior 
to a forwarding of his case to the Board for appellate review 
in 1988.  It appears that such statements had not been 
associated with the claims file until after the Board had 
issued its determination in December 1988.  

One witness recalled that the veteran was treated by the 
corpsman in service for complaints of left shoulder pain 
(whether on one occasion or more was not specified).  The 
other witness stated that throughout the years the veteran 
continued to complain of shoulder pain.  

A third lay statement from a friend of the veteran was 
received in July 1995.  The witness maintained that the 
veteran did not have any physical problems prior to service, 
but that after service he complained that he could not 
continue working as a barber due to left shoulder pain.  

In a written statement, dated in July 1995, the veteran 
reported that he fell down a ladder in September or October 
1952 while aboard the ship U.S.S. LST-845.  He reported that 
he was treated for an injury to his back and left shoulder.  
He reported that he received treatment at Yokosuka, Japan and 
thereafter received additional treatment on his ship.  He 
stated that around Easter 1954 he received treatment at the 
U.S. Naval Station in Algiers, Louisiana while on leave, and 
later received treatment on his ship until his discharge.  

The veteran related that he received treatment in 1962 at the 
VA Medical Center in Houston, Texas, and treatment in 1969 at 
the VA Medical Center in New Orleans, Louisiana.  According 
to his account, thereafter he continued to have symptoms, and 
was treated at the VA Medical Center in Alexandria, Louisiana 
on several occasions.  

VA and private treatment records showed no treatment of the 
shoulder, and no shoulder complaints.  

After an extensive search for records at VA and service 
medical facilities disclosed by the veteran, in September 
1996, a duplicate of the veteran's discharge examination 
report (previously considered) and an x-ray card from August 
1955 were received.  The x-ray was marked "negative."  
There is no indication of what part of the body was tested.  

The veteran testified at a hearing at the RO in November 
1996.  He testified that the injury to his left shoulder 
occurred after falling down a ladder and hitting a water 
cooler.  He recalled that this happened when pulling out of 
Guam in 1953 or 1954.  He testified that he could not recall 
the diagnosis but he thought that it was spondylosis, 
fibrosis or tendonitis.  

The veteran testified that he received treatment at the Naval 
Hospital in Japan.  He recalled that thereafter he went 
"just about every day" to sick bay.  He testified that 
after discharge he sought treatment at the Naval Hospital in 
Algiers, Louisiana in 1955 or 1956.  He also recalled 
receiving treatment at the VA Hospital in New Orleans, 
Louisiana in July or August of 1956.  He testified that in 
the early 1960's he could not pass a physical at DuPont 
Chemical due to a deformity of the left shoulder.  He related 
that he was told that he needed surgery for a damaged rotator 
cuff or torn tendon.  He reported that he did not have the 
surgery because a doctor at the VA Medical Center in Houston, 
Texas told him in 1962 that surgery would not relieve the 
pain.  

The veteran further testified that he continued to have 
symptoms 24 hours a day, and seven days a week.  He denied 
use of any medication for it, and he denied any current 
treatment.  He stated that he had had a number of cortisone 
shots but he did not state where or when he received those.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1998).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991);  38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit ruled that the Court erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome." Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under § 3.156 to 
reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).


Analysis

The veteran was notified at his address of record of the 
December 1988 Board decision, which was final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1100.  




Where there has been a final adjudication, the Board must 
make a fact specific determination as to whether or not new 
and material evidence has been submitted.  See Hodge at 1364, 
n.2.  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

As noted above, 38 C.F.R. § 3.156 does not require a 
reasonable possibility that the new evidence will change in a 
prior decision, and instead only suggests that the evidence 
should bear directly and substantially on the issue 
(entitlement to service connection) and should be significant 
enough (alone or with the other evidence of record) that it 
must be considered to fairly adjudicate the claim.  

Evidence is material if it provides a clearer picture of the 
origin of a disability.  The regulation emphasizes the 
importance of a complete evidentiary record for the 
evaluation of the veteran's claim rather than the effect of 
new evidence on the outcome.  The Court has even found that a 
claim may be reopened but may be not well grounded.  See 
Elkins, Winters.  This implies that the burden for reopening 
is low.  The Board concludes that the veteran has met this 
low burden to reopen.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Additional and duplicate service medical documentation was 
also received, and this documentation in and of itself is not 
new and material.  In this regard the duplicate of the 
separation examination was considered by the Board in its 
1988 determination.  The record of an x-ray without any 
details as to what anatomical body area was examined is new 
to the extent that it was not previously of record, but not 
material as it sheds no light on onset of any chronic 
acquired disorder of the left shoulder in service.

The veteran's statements, and the lay statements are somewhat 
cumulative.  However, the statements do bear on the issue of 
inception and continuity of symptomatology and incurrence of 
a shoulder disorder in service.  The veteran's statements and 
hearing testimony provide a clearer picture of the veteran's 
injury in service and his symptoms thereafter.  

The statement from one of the veteran's comrades obtained in 
1988 shows awareness of the veteran's having complained of 
left shoulder symptomatology in service, and the other 
statement received in 1988 shows similar complaints were 
expressed during post service years.

In light of the foregoing, the Board must conclude that the 
veteran has submitted new and material evidence to reopen his 
claim.  38 C.F.R. § 3.156.  The veteran has submitted new and 
material evidence addressing the underlying issue at hand of 
whether residuals of a left shoulder injury are related to 
service; therefore, the claim is reopened.

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for residuals of a 
left shoulder injury, the Board will address the second 
element of whether his claim is well grounded in the next 
section of the decision.


II.  Entitlement to service connection 
for residuals of a left shoulder injury.

Factual Background Analysis

As noted above, although the claim is reopened, that is not 
to say that the veteran's claim is well grounded.  VA has 
been explicitly instructed by the Court that a claim need not 
be well grounded for the claim to be reopened.  Moreover, the 
Court has instructed that once a claim is reopened, the Board 
must make a determination as to whether the claim is well 
grounded before any development is undertaken.  

With regard to the veteran's claim for service connection for 
residuals of a left shoulder injury, the Board's review of 
the evidentiary record discloses that no chronic disorder of 
the shoulder has been currently shown or diagnosed.  

As a chronic acquired disorder of the left shoulder has not 
been shown to exist on the basis of the most recent medical 
evidence of record, there is no basis upon which to predicate 
a grant of entitlement to service connection.  See 38 C.F.R. 
§ 3.303; Caluza, Brammer.  

The record shows that the veteran received treatment in 
service for shoulder pain.  However, no disorder of the 
shoulder was shown on discharge.  While the evidence of 
ongoing left shoulder symptoms after service (including the 
veteran's statements and testimony, and lay statements from 
other individuals) is important, and tends to support a claim 
of continuity of symptomatology, the claim is hampered by the 
lack of a current medical diagnosis of a disabling disorder 
and the lack of any competent evidence of service inception.  

The Board is prohibited from making unsupported medical 
conclusions.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Therefore, the Board may not simply substitute its judgment 
where the medical evidence is lacking.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for residuals of a left shoulder injury must be 
denied as not well grounded.  


In light of the Board's finding that the veteran's claim for 
service connection for residuals of a left shoulder injury is 
not well grounded, the Board notes that the second element of 
the Elkins test has not been met.  Accordingly, the Board's 
analysis ends here without addressing the merits of the 
claim.  Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim for entitlement to service connection for 
residuals of a left shoulder injury, the appeal is granted to 
this extent.  

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for residuals of a left 
shoulder injury, his appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

